internal_revenue_service number release date index number ---------------------------- ----------------------------------- -------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-155504-05 date date this is in response to your letter requesting permission to revoke an election legend taxpayer -------------------------------- partnership ----------------- year ------- dollar_figurea ----------- date ------------------------------ dear ------------------- under sec_1_163_d_-1t c of the income_tax regulations to treat qualified_dividend_income as investment_income under sec_163 and sec_163 of the internal_revenue_code for year facts taxpayer is a_trust whose business is that of a passive investor taxpayer filed form_1041 for year on form_4952 attached to the form_1041 taxpayer elected to include dollar_figurea of qualified_dividend_income as investment_income for purposes of the investment_interest expense deduction taxpayer made the decision to elect to include dollar_figurea of qualified_dividend_income as investment_income based upon information received in a k-1 from partnership on date partnership issued a revised k-1 to taxpayer showing an increase in short term capital_gains a decrease in long term capital_gains a reduction of portfolio deductions and a reduction of dividend income the revisions in the k-1 have a sec_163 defines investment_income in general as the sum of iii so much of the net_capital_gain referred to in clause ii i as the taxpayer i gross_income from property_held_for_investment other than gain taken into sec_163 provides that in the case of a taxpayer other than a corporation ii the excess if any of i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses plr-155504-05 substantial impact on taxpayer’s calculation of the investment_interest expense deduction applicable law the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year account under clause ii i from dispositions of property_held_for_investment plus elects to take into account under this clause sec_163 also states that such term shall include qualified_dividend_income as defined in section h ii b only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received d b is revocable with the consent of the commissioner dividend income in investment_income this situation is analogous to those situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under section of the regulations revrul_83_74 1983_1_cb_112 provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_1_163_d_-1t c of the regulations provides that the election under section sec_1_163_d_-1t b of the income_tax regulations provides that the election sec_301_9100-3 of the procedure and administration regulations generally taxpayer is requesting permission to revoke its election to include qualified sec_301_9100-3 provides that requests for extensions of time for regulatory plr-155504-05 elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayerb sec_301_9100-3 states that a taxpayer will be deemed to have acted i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election in this case taxpayer may be considered to have acted reasonably and in good_faith because taxpayer inadvertently made the election because of events beyond taxpayer’s control ie the receipt of erroneous information on the original k-1 provided to taxpayer by partnership in addition taxpayer relied on a qualified_tax professional who advised taxpayer to make the election based on erroneous information which was subsequently corrected reasonably and in good_faith if the taxpayer-- under sec_301_9100-3 a taxpayer will not be considered to have acted i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in this case taxpayer is not seeking to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer was not informed in all material respects of the related tax plr-155504-05 consequences of making or not making the election since it was unaware of the amounts reported in partnership’s corrected k-1 furthermore taxpayer is not using hindsight in requesting relief specific facts have not changed since the filing of the return and making of the original election that made the election disadvantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case allowing taxpayer to revoke its election would not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than it would have had if the election had not been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election that is sought to be revoked here and any taxable_year affected by it is not closed by the period of limitations on assessment in addition granting the revocation in the present situation would not cause undue administrative burden nor would it be inconsistent with the objectives of the underlying statute and the regulatory election election under sec_163 to include dollar_figurea of qualified_dividend_income as investment_income for year concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party accordingly the consent of the commissioner is hereby granted to revoke the except as expressly provided herein no opinion is expressed or implied plr-155504-05 while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc
